Citation Nr: 0413483	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased disability rating for a service-
connected bladder disorder, currently evaluated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (the RO).  


Procedural history

The veteran had active service from April 30, 1946 to 
February 22, 1947. 

In August 2001, the RO received the veteran's claim of 
entitlement to service connection for a bladder disorder.  In 
a September 2002 rating decision, the RO granted service 
connection for neurogenic bladder and awarded the veteran a 
30 percent disability rating.  The veteran disagreed with the 
rating assigned and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in July 2003.  

Representation

In August 2003, the veteran was informed by the RO that VA 
had revoked the authority of his attorney to represent VA 
claimants, and that such revocation of authority became 
effective on July 28, 2003.  The veteran was also informed 
that he could obtain representation elsewhere and that the RO 
would assist him in obtaining the proper forms, if he so 
desired.  No response has been received from the veteran, and 
the Board therefore presumes that he wishes to proceed 
unrepresented.

Issues not on appeal

In the September 2002 rating decision, the RO also denied the 
veteran's claim of entitlement to service connection for a 
shoulder disorder.  To the Board's knowledge, the veteran has 
not disagreed with that decision.  Accordingly, that issue is 
not within the Board's jurisdiction and will be addressed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The Board also notes that in January 2003, the veteran 
indicated that he wanted dental treatment from VA.  The RO 
sent a letter to the veteran in February 2003 notifying him 
of the proper procedure for filing such a claim.  There is no 
further reference to the claim in the record.  That issue is 
therefore not before the Board.    

The Board additionally notes that during an August 2002 VA 
physical examination, the veteran complained of an erectile 
dysfunction which he believed was due to his service 
connected bladder disorder.  That matter is referred to the 
RO for any action it deems appropriate.

In an April 2003 letter, the veteran filed a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU), 
asserting that his service-connected bladder disability 
rendered him unemployable.  The claim was adjudicated and 
denied by the RO in a July 19, 2003 rating decision. The 
veteran was notified of that decision by letter from the RO 
dated July 21, 2003.  The veteran, through his attorney, 
disagreed with the denial; the notice of disagreement (NOD) 
was received by the RO on July 28, 2003.  The RO informed the 
veteran by letter in August 2003 that because the NOD was 
signed by the attorney, who as of July 28, 2003 no longer has 
authority to represent claimants for VA benefits, it was not 
a valid NOD.  The veteran was further informed that if he 
wished to continue his appeal, he would have to resubmit a 
NOD with his own signature.  To the Board's knowledge, the 
veteran has not yet done so.  

The Board concurs with the RO's finding with respect to the 
purported NOD as to the issue of entitlement to TDIU.  A NOD 
consists of a written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. § 
20.201 (2003).  As the document received on July 28, 2003 was 
signed by the veteran's attorney, who as of that date did not 
have authority to represent claimants before VA, it is not a 
valid NOD within the meaning of 38 C.F.R. § 20.201.

The Board notes in passing, that, with respect to the bladder 
disorder, although the VA Form 9 was also signed by the 
veteran's attorney, it was received by the RO on July 21, 
2003, prior to the effective date of the revocation of his 
authority to represent VA claimants.  It is accordingly 
valid.

FINDING OF FACT

The veteran's bladder disability is manifested by obstructed 
voiding, requiring use of a catheter three times daily, and a 
recurring urinary tract infection.  


CONCLUSION OF LAW

The criteria for a higher disability rating for the veteran's 
bladder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7542 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected bladder disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the July 
2003 SOC of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  
More significantly, a letter was sent to the veteran in 
September 2001 which was specifically intended to address the 
requirements of the VCAA.  Crucially, the veteran was 
informed by means of that letter as to what evidence was 
necessary to substantiate his claim, what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  

The September 2001 letter explained that VA would obtain 
government records and would make reasonable efforts to help 
the veteran get other relevant evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board finds that 
this document properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  

The Board notes that, even though the September 2001 letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  In 
addition, the notice letter was sent prior to initial 
adjudication of the claim by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, in response to the September 2002 request for 
information and evidence, the veteran notified the RO that 
"[a]ll medical care received since I left the military was 
received at VAMC Clarksville, WV."  The RO requested and 
obtained those records.  Moreover, the RO also obtained the 
veteran's service medical records and the veteran was 
afforded a VA examination in August 2002.   The RO requested 
disability records from the Social Security Administration 
(SSA) in April 2003, but was informed by SSA that "an 
exhaustive and comprehensive search" did not turn up any 
records.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony; he 
indicated in his VA Form 9 that he did not want a BVA 
hearing, and he did not request a hearing before the RO.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003) [application of rating schedule].

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of the veteran's service-
connected disability below.

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected bladder disorder, currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 
7542 (2003) [neurogenic bladder].  He essentially contends 
that the bladder disorder is more severe than is contemplated 
by the currently assigned rating.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to a bladder disorder, 
the veteran has been diagnosed with a disorder of the 
prostate, which is not service connected.  The Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  

The Board finds that it is unclear from the medical evidence 
of record to what extent, if any, the veteran's prostate 
disorder is currently contributing his urinary 
symptomatology.  A May 2002 examination shows that the 
disorder, characterized as benign prostatic hypertrophy, was 
severe.  However, it does not appear that any symptoms have 
been directly attributed to the prostate disorder or that 
there is an adequate basis in the medical evidence to 
apportion symptoms between the various urinary tract 
disorders.  Therefore, in addressing the proper evaluation of 
the veteran's service connected bladder disorder, the Board 
will consider all of the veteran's urinary symptoms as if 
they are a part of the service-connected bladder disorder.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran was diagnosed in August 2002 with a history of 
neurogenic bladder.  Diagnostic Code 7542 deals specifically 
with neurogenic bladder, the specific disability diagnosed in 
this case.  The veteran has not requested that another 
diagnostic code be used.  Accordingly, Diagnostic Code 7542 
is the most appropriate diagnostic code and the Board will 
apply it below.



Specific schedular criteria

Diagnostic Code 7542 provides that disabilities considered 
thereunder should be rated in accordance with the rating 
schedule for voiding dysfunction.  That schedule provides the 
following levels of disability:

Voiding dysfunction:

Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
60 % Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day;

40 % Requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day; 

20 % Requiring the wearing of absorbent materials which 
must be changed less than 2 times per day.

Urinary frequency:
40 % Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night; 

20 % Daytime voiding interval between one and two hours, 
or; awakening to void three to four times per night;

10 % Daytime voiding interval between two and three 
hours, or; awakening to void two times per night.

Obstructed voiding:
30% Urinary retention requiring intermittent or 
continuous catheterization;

10 % Marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with any one 
or combination of the following:
1. Post void residuals greater than 150 cc.

2. Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec).

3. Recurrent urinary tract infections secondary to 
obstruction.

4. Stricture disease requiring periodic dilatation 
every 2 to 3 months;

0 % Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year. 

Urinary tract infection:
Poor renal function: Rate as renal dysfunction.

30 % Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management;

10 % Long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management.

See 38 C.F.R. § 4.115a (2003) [ratings of the genitourinary 
system-dysfunctions].

Schedular rating

By the veteran's account, the hallmark of his bladder 
disorder is a stricture of the urethra which requires 
catheterization to relieve the bladder.  In his August 2002 
VA examination report, the veteran described the need to 
catheterize himself three times a day to relieve his bladder.  

As discussed above, Diagnostic Code 7542 refers ratings to 
the schedules provided under 38 C.F.R. § 4.115a.  The veteran 
is currently assigned a 30 percent disability rating, which 
is consistent with urinary retention requiring intermittent 
or continuous catheterization; 30 percent is the highest 
rating available for obstructed voiding.  

Under 38 C.F.R. § 4.115a, a particular condition may be rated 
as urine leakage, urinary frequency or obstructed voiding.  
Because the veteran is receiving the maximum disability 
rating available for obstructed voiding, the Board has 
considered rating him under urine leakage and urinary 
frequency.

With respect to urine leakage, the veteran has denied any 
urinary incontinence.  Indeed, his particular problem appears 
to involve the opposite problem, obstructed voiding requiring 
the use of a catheter.  Accordingly, the Board finds no basis 
in the evidence for rating in accordance with urine leakage.

With respect to urinary frequency, the has veteran denied any 
complaints of urinary frequency and described only needing to 
catheterize himself three times a day; although he stated 
that he often feels that he needs to urinate again.  A 
November 1997 operative report shows that the veteran was 
catheterizing himself every six hours, or four times a day.  
Such frequency does not support even the minimum compensable 
rating for urinary frequency.  Accordingly, the Board finds a 
rating the veteran's disability on the basis of urinary 
frequency is not appropriate.

In short, the nature of the veteran's service-connected 
bladder disorder involves obstructed voiding.  He is rated at 
the maximum, 30 percent, for such disability.

Esteban consideration

The August 2002 VA examiner attributed urinary tract 
infections to the veteran's bladder disorder.  The Board 
wishes to make it clear that it is aware of 38 C.F.R. § 4.25 
and the Court's holding in Esteban v. Brown, 6 Vet. App. 259 
(1994), in which the Court held that two separate disability 
ratings are possible in cases in which the veteran has 
separate and distinct manifestations arising from the same 
disability.  However, in this case the RO properly evaluated 
the veteran's bladder symptoms as a single disability.  The 
Board notes that the language of Diagnostic Code 4.115a, 
governing ratings of the genitourinary system, provide that 
diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections or a combination of these.  However, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  In this case, the predominant area of 
dysfunction is clearly obstructed voiding.  With respect to 
urinary tract infections, the August 2002 VA examination 
report and other medical evidence of record does not refer to 
the need for long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management.  The 
criteria for a minimum compensable rating for urinary tract 
infections are therefore not met.  See 38 C.F.R. § 4.115a.  
Accordingly, on the basis of the medical evidence of record, 
the Board finds that obstructed voiding is the predominant 
area of dysfunction, and that the veteran's bladder symptoms 
are properly evaluated on that basis.

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
bladder disability has not changed appreciably during the 
period on appeal.  As noted above, the primary evidence in 
this case come from the August 2002 VA examination report.  
That report indicates that the veteran's symptoms are 
predominantly related to obstructed voiding.  The veteran is 
currently awarded the maximum rating under that schedule.  
Based on the record, the Board finds that a 30 percent 
disability rating was properly assigned for the entire 
period.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating higher than 30 
percent is not available.  The benefit sought on appeal is 
accordingly denied.




ORDER

The criteria for a higher disability rating not having been 
met, the veteran's claim of entitlement to an increased 
evaluation for the service-connected bladder disability is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

